ORDER

PER CURIAM.
Joshua Turner (“Turner”) appeals from the motion court’s denial, after an eviden-tiary hearing, of his motion for post-conviction relief under Rule 29.15. Turner was convicted by a jury of first-degree child molestation and first-degree statutory sodomy. This Court affirmed the conviction in State v. Turner, 295 S.W.3d 226, 227 (MoApp. E.D.2009). Turner subsequently filed an amended motion for post-conviction relief alleging that trial counsel was constitutionally ineffective by failing to call a witness who would testify at trial that the alleged victim had previously made accusations of sexual abuse against him. Following an evidentiary hearing, the motion court found that trial counsel did investigate the witness and made a reasonable trial strategy decision not to call him because the testimony would not have provided a viable defense.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the *832reasons for our decision. We affirm the judgment pursuant to Mo. R. Civ. P. 84.16(b)(2).